     Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 1 of 10 PageID# 1064



                                                                                      EXHIBIT N

                                                                                                                                 2949216011C20 8
                                                                                                                                                                 OMBN0.154S-1150
                                                                                        Short Form
                                                    Return of Organization Exempt From Income Tax                                                                   ^@17
                                           Under section 501(c)» 527,or 4947(aM1)off the Internal Revenue Code{except pftvatefoundations}
                                                                                                                                                                Open to Public
                                                     ^Do not enter social security numbers on ttdsform as it may bemads pubQc.
                                                                                                                                                                  Inspection
              Department of it» Treasury
              Intemsd Refvemja Service                 P"Go to www.t8.gov/Fvni990EZfor{nstructions and the latestinformation.
              A For me 2017 caiemuir year,orlaxyraroeginning                                i
                                            C Nameofoiganiz^on                                                                                 D Emptoyer idenUtication mmfoer
              8 Ctockifapplicebie:
              O Aclclrasschanga            Fflrth Inletliflence Netmioik
                                                                                                                                                            20.9296516
              Q Namechanga                  Number and street(or P.O.tox,if mail ts not delivered to street atMres^            Room/Suite      E Teleptnne manber
              d)Initial return             1100S Lanaton Arms Ct
                                                                                                                                                       4l (571)320-8573
              r~) Final retum/tenranatwf    City or town,state or provfrtce.countiy,and ZIP orforeign postal code                              F Group Exemption
              Q Amended rotum
              r~| Application pending                                                                                                    9        Number ^

              G Accounfing Method: 171 nash               n Accrual         Other(soecifv) ►                                                H Check > □ if the organizafionis not
9                                                                                                                                             required to attach Schedule B
              1 Website:>            http:/itearth.intelfii|ence.net.   htlp://unriq.net htip://phibetalota.net
              J Tax-exempt status (check only one) - (3 501(cl(3) □ 501fc) (                    )< fmsert no.) □ 4947(a)(1) or 0527           (Form 990,990-EZ, or990-PF).
10
               L Add Hnes 5b, 6c. and 7b to ttne 9 to determine gross receipts. If gross receipts are $200,000 or more, or H total assets
               (Part II, column (B) below) are $500,000 or more, file Form 990 Instead of Form 990-EZ                                                  ►                    191.260
11
                                Revenue, Expenses, and Changes in Net Assets or Fund Balances (see the instfuctions for Part I)
                                Check if the organization used Schedule O to respond to any question in this Part I                                                                13
                                                                                                                                                                            17S.42S
12                     1      Contributions, gifts, grants, and similar amounts received . . .
                                                                                                                                                                                 9.000
                       2      Program service revenue including oovemment fees and contracts
                       3      Membership dues and assessments .
13
                       4      Investment income
                       5a     Gross amount from sale of assets other
14                      b Less: cost or other basis and sales expeni
                                                                                          Wl 12018
                        c Gain or (ioss) from sale of assets other thi                                                        line 5a)                  5c


15
                       6  Gaming and fundraising events                „                                    UT1
                           a Gross income from gaming (attach Sctiedule'^ If gi'Mlei Ukui
                             $15,000)
16                         b Gross income from fundraising events (not inciuding ________                                0 of contnbutions
                              from fundraising events reported on line 1) (attach Schedule Q if the
                              sum of such gross income and contributions exceeds $15,000). .
17 II I                    c Less: direct expenses from gaming and fundraising evente^^. .      6c
                           d Net income or (ioss) from gaming and fundrEusIng everU^(|w lines 6a and 6b and sutstract
18                            line 6c)
                        7a (aross sales of Inventory, less returns and allowanc^^y J ^                              jg I 7a
                           b Less: cost of goods sold                                                                    7b
                                                                                                                                                           7c
                           c Gross profit or (loss) from sales of inventory (Subtract line 7b from line 7a)
                        8 Other revenue (describe In Schedule O). .                                     EMT1?Y*0EPT                                                              6.835
                                                                                                                                                                              191,260
                        9     Total revenue. Add lines 1.2.3,4.5c, 6d, 7c. and 8                                                                   ^
                      10       Grants and similar amounts paid (list In Schedule O)                                                                                               6r1S2
                      11       Benefits paid to or for members
                      12       Salaries, other compensation, and employee benefits                                                                                               50,813
                                                                                                                                                                                 26.973
                      13       Professional fees and other payments to Independent
                      14       Occupancy, rent, utilities, and maintenance . . .                                          1 2^8
                      15       Printing, publications, postage, and shipping
                      16
                      17
                               Other expenses (desci1t}e In Schedule O)
                               Total expenses. Add lines 10 through 16
                                                                                                                ogqeS              UT                                            97.998



                               Excess or (deficit) for the year (Subtract line 17 fipom line 9)
                       19      Net assets or fund balances at beginning of year (from line 27, column (^) (must agree with
                               end-of-year figure reported on prior year's return)                                                                         19                      659

                      20       Other changes in net assets or fund balances (explain In Schedule O).                                                       20

                     21   Net assets or fund balances at end of year. Combine lines 18 through 20                                                          21                     S.617

                For Paperwork Reduction Act Nodce, see the separate Instructions.                                        Cat. No. 106421                          Fbrni 990-EZ (2017)




                                                                                                                                                                                    (P

          DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 1
     Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 2 of 10 PageID# 1065



1


2
           Fonn9S0-^^l7)                                                                                                                                         Page 2
3                      Balance Sheets(see the instructions for Part II)
                       Check if the organization used Schedule O to respond to any question In this Part II . . .                                                       □
                                                                                                                    (A) Beginning of year {            ^Endofyaar
4
            22    Cash, savings, and investments      .   .   ,
            23    Land and t>ultdings
5           24    Other assets (descnbe in Schedule O)
            25    Total assets                                                                                                              0 25
            26    Total liabilities (describe in Schedule O)                                                                                     26
6                                                                                                                                       659 27
            27    Net assets or fund balances (line 27 of column (8) must agree with line 21)
                        Statement of Program Service Accomplishments (see the instructions for Part Ifi)
                                                                                                                                                        Expenses
7                       Check if the organization used Schedule O to respond to any question in this Part HI                      . . El         (Required for secton
           What is the organization's primary exempt purpose?        Erfaication in support of lirformed civic decislon-'making                  501(cK3)8nd501(cX4)

8          Describe the organization's program service accomplishments for each of its three large^ program services, ofgai^
                                                                                                                      ethers.)
           as messured       expenses. In a clear and concise manner, describe ttie services provided, the number of
           persons benefited, and other relevant information for each program title.
9                After the President stated that "the system is nqged." created an educatonal civics campaign. #UNRIG, to
                 educate citizens on twelve election refonn possibilities that wouM restore integritv to Congress. Reached over
10               live million people via YouTube. Facebook, Twitter, and direct contact on a 9,000 mite national tour.
                 (Grants $                       4.902) If this amount Includes foreign grants, check here .             .► □                                    117.159

            ^ Continued the prevlouslv established proQram to educate citizens on the value and need for Open Source
11            intelligence (OSIND as a foundation for ethical transparent decision-niaking bv all fonns of oraanization:.With
              multiple publications, ultimately recommended for the Wobel Peace Prize In 2017.
              (Grants $                         400) If this amount includes foreign grants, check here                  ► □                                      59.143
12
            ^ Created new civics education program focused on elitegoedophilia. Inclusive of sponsorship of a new frel^
                 online book. Pedophelia & Empire; Satan. Sodomy. & The Deep State by Joachim Hagoplan, viewable at
13             http://tinvurl.com/pedoempire. Accepted role as unpaid Commissionerr In
                                                                                     li new Commission of Inquiry.
               (Grants $                       851) If this amount includes foreign grants, check here                             ► m           30a              10.000

14          31 Other program            (descnbe in Schedule O)
               (Grants $                         o) If this amount Includes foreign grants, check here                             ► □           31a
            32 Total program SCTvice expenses (add lines 28a through 31 sQ .                                                                                     186.302
15         ||^[||2| List of Offloers, Directors, Tiustees, and        Emi^oyees (list each one even if not compensated—seethe Instructions for Part IV)
                        Check if the oraanization used Schedule 0 to respond to any question in this Part IV                                                            13
                                                                                                  (c) Reportable         (dO Health tienefits.
16                                                                           (b)AveT^             compensation        contributions to employee (e) Estimated amount of
                                 (a) Name and title                        hcxjis per week   (Fonns W>2/1099^!SO          benefit ptens, and      other compensation
                                                                       fdevoted to poadon     (er not paid, enter-0-) deferred oampensabon
17          Robert David Steele. President
                                                                                 80                          50.813                »             0                          0

18


19                                                                     '




20


21


22


23


24


25


26

                                                                                                                                                      Forni 990-EZ (2017)
27


28




      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 2
     Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 3 of 10 PageID# 1066



1


2
           ForniSSO-EZ^OIT)                                                                                                                                          Page 2
3                       Balance Sheets(see the instructions for Part 11)
                        Check if the organization used Schedule O to respond to any question in this Part II . - • -                                                       D
                                                                                                                            W Beginning of yoar
                                                                                                                                             | ffl Endofyeaf
4
            22    Cash,savings,and investments                                                                                                 0                       5.617

            23    Land and buildings                                                                                                           0
5           24    Other assets(describe in Schedule O)                                                                                         0                            0

            25    Total assets                                                                                                                 0   mwm                 5.617

6           26    Total liabilities(describe in Schedule O)                                                                                    0                            0

            27    Netassets orfund t)alanoes (line 27 of column (Bl must agree with line 21)                                                 659   mwm                 5.617

                        Statement of Program Service Accomplishments(see the instructions for Part III)
7                       Check if the organization used Schedule0to respond to any question in this Part III                                   m
                                                                                                                                                   (Required for section
           What Is the organization's primary exempt purpose? Education in support of mfonned civic declsjonHmaklng    S01(c)(3}andS01(cX4)
8          Describe the organization's program service accomplishments for each of its three largest program services, organoafions; opd^ for
           as measured by expenses. In a clear and concise msmner. describe tfie services provided, the number of othas.)
           persons benefited,and other relevant information for each program title.
9
            ^ After the Presirtem stated that "the system is ricwicd,''created an educatonal civics campaign.#UNRIG.to
              educate citizens on twelve election reform possibilities that wwutd restore inteqrltv to Congress. Reached over
10               five million people via YouTube,Facebook« Twitter,and direct contact on a S.000 mile national tour.
                 (Grants$                           4.902) If this amount Inctudes foreign grants,check here . . . . ►□                                              117.159
            29 Continued the previously established program to educate citiietis on the value and need for Open Source
11               Intelligence (OSIMT) as a foundation for ethical transparent dedslon'inakinq by all fonns of organization. With
                 multiple publications, ultimately recommended for the Wobel Peace Prize in 2017.
12               (Grants $                              400) If this amount includes foreign grants, check here                         ► □                           59.143

            ^ Created new civics education program focused on elite pedophilia, induslve of sponsorship of a new free
                 online book. Pedopheiia & Empire; Satan. Sodomy. & The Peep Stale by Joachim Hagopian, vievrabte at
13               htlp:/ftinvuri.com/bedDeiiipire. Accepted role as unpaid Commissioner in new Commission of Inqulrv.
               (Grants $                     851) If this amount includes foreign grants, check here                                    ► m        30a                10.000

14          31 Other program services (descrilse in Schedule O)
                 (Grants $                                o) If this amount includes foreign grants, check here .                       ► D        31a
            32 Total program service expenses (add lines 28a through 31 a)                                                                          32               186.302
15                      list of Officers, Directors, Trustees, and Key Employees Ofet each one even if not compensated—see the instnictions for Part IV)                               ,
                         r\t   I. u At                          l           r\                                      in «Uin Dav« HI                                        T7\     '
                                 ii UI6 uiyaiiucmivii uacu                  V/ VJ            1.W EUlly V|Vi99UWIf     UIS«9 ■

                                                                                                         {e)Reponable          ((QKeattbbensftts.
16                                                                                  (b)Avemg8            cotnpensatiwt      oonfartbudons to emirioyee (e) Estimated amount of
                                   (a) Name and title                             houra per week                                                         other compensation
                                                                                                   (FdnnsW-2/10994UllSq         benefit plans, ami
                                                                                 davotadtopo^n
                                                                                                    (If not paid, enter-0-) dsfotred oompoisation
17
            Robert David Steete, President
                                                                                       80                            50.613                        0                           0

18

19


20


21


22


23

24


25


26


27                                                                                                                                                     Form 990-EZ (2017)


28




      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 3
     Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 4 of 10 PageID# 1067



1


2
           Rmn 980-^^7)
3                         Other Information(Note the Schedule A and personal benefit contract statement requirements in the
                          instaictions for Part V«)Check if the organization used Schedule O to respond to any question in this Part V                                             □
                                                                                                                                                                            Yes No
4
                     Did the organization engage in any significant activity not previously reported to the IRS? If 'Yes," provide a
                     detailed description of each activity in Schedule O
5           34       Were any significant changes made to the organizing or governing documents? tf "Yes," attach a conformed
                     copy of the amended documents If tfiey reflect a change to the organization's name. Otherwise, explain the
                     change on Schedule O(see instnjctions)                                                                                                           34
6
            35a      Did the organization have unrelated business gross income of $1,000 or more during the year from business
                     activities(such as those reported on lines 2,6a. and 7a,among others)?                                                                           35a
7             b      If "Yes"to line 35a, has the organization filed a Form 990-T for the year? If"No,"provkie an explanatkm in ScheOsle0
             c       Was the organization a section 501(c)(4), 501(c)(5), or 501(c)(6)organization subject to section 6033(e)notice,
                     reporting, and proxy tax requirements during the year? If"Yes," complete Schedule C,Part ill                                                     35c
8
                     Did the organization undergo a liquidation, dissolution, termination, or significant disposition of net assets
                     during the year? If "Yes," complete applicable parts of Schedule N
9           37a      Enter amount of political expenditures,direct or indirect, as described in the instructions ► |37a|                                          (
                 b   Did the organization file Form 1120-POL for this year?                                                                                           37b

10                   Did the organization tiorrow from, or make any loans to, any officer, director, trustee, or key employee or were
                     any such loans made in a prior year and still outstarfotng at ^e end of the tax year covered t)y this return?
                     If "Yes," complete Schedule L, Part II and enter the total amount involved                   .       .       .       .         38b
11                   Section 501(c)(7) organizations. Enter.
              a      initiation fees and capital contributions included on line 9
12               b   Gross receipts, included on line 9. for public use of club facilities
            40a      Section 501(c)(3) organizations. Enter amount of tax Imposed on the organization during the year unde^;
                     section 4911 ►                    o : section 4912 ►                   o ; section 4955 ►
13                   Section 501(c)(3), 501(c)(4), and 501(c)(29) organizations. Did the organization engage in any section 4958
                     excess benefit transaction during the year, or did it engage in an excess benefit transaction in a prior year
                     that has not been reported on any of its prior Forms 990 or 990-EZ? If "Yes," complete Schedule L, Part I                                        40b
14
                     Section 501(c)(3), 501(c)(4), and 501(c)(29) organizations. Enter amount of tax imposed
                     on organization managers or disqualified persons during the year under sections 4912,
15                   4955, and 4958                                                                                                       ►                       g
                     Section 501(c)(3), 501 (cK4), and 501(c)(29) organizations. Enter amount of tax on line
16
                     40c reimbursed by the organization                                                                                   ►                       g
                     All organizations. At any time during the tax year, was the organization a party to a prohibited tax shelter
                     transaction? If "Yes," complete Form 8886-T                                                                                                      40e
17          41       List the states with which a copy of this return is tiled ► Virginia
            42a      The organization's books are In care of ► Rotreit David Steele                                                               Telephone no.   41 (571)320^73
                     Located at ► 1100S Langton Arms CL Oakton. VA                                                                                   ZIP + 4 ►        22124-1807
18
                     At any time during the calendar year, did Ihe (xgan'izatlon have an Merest in or a signature or other authority over                                   Yes No
                     a financial account in a foreign country (such as a bank account, securities account or other financial account)?
19                   If "Yes," enter the name of the foreign country: ►
                     See the Instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and
                     Financial Accounts (FBAR).
20
                     At any time during the calendar year, did the organization maintain an office outside the United States?                                         42c          /
                     If "Yes," enter the name of the foreign country: ►
21          43       Section 4947(a)(1) nonexempt charitable trusts filing Form 990-EZ in lieu of Form 1041 —Check hero                                                           ►□
                     and enter the amount of tax-ex^pt interest received or accrued during the tax year . . . . .. | 43 I                                                               g
                                                                                                                                                                            Yes    No
22
                     Old the organization maintain any donor advised funds during the year? If "Yes," Form 990 must be
                     completed Instead of Fornn 990-EZ
23                   Did the organization operate one or more hospital facilities during the year? If 'Yes,' Form 990 must be
                     completed instead of Form 990-EZ                                                                                                                 44b

24                   Did the organization receive any payments for indoor tanning services during the year?                .                                          44c
                     If 'Yes' to line 44c, has the organization filed a Form 720 to report these payments? if 'No,' provide an
                     explanation in Schedule O                                                                                                                        44d
25          45a       Did the organization have a controlled entity within the meaning of section 512(b)(13)?                                                         45a
                 b    Did the otganization receive any payment from or engage in any transaction with a controlled entity within the
26                    meaning of section 512(b)(13)? If "Yes," Form 990 and Schedule R may need to be completed instead of
                      Form 990-EZ (see instructions).     .   .   .   .   .   .   .   .   .   .   .   .   .   .       .       .       .       .
                                                                                                                                                                  Fbim 998-EZ (2017)
27


28




      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 4
     Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 5 of 10 PageID# 1068



 1


 2
           Fblin990£Z(2017)
                                                                                                                                                                         Page 4
 3
                                                                                                                                                                     Yes No
                    Did the organization engage,directly or indirectly, in political campaign activrlies on behalf of or in opposition
 4                  to candidates for public office? If''Yes." complete Schedule C.Part I                                                                      46
                         Section 501(c)(3) organizations only
                          All section 501(c)(3)organizations must answer questions 47-49b and 52, and complete the tables for lines
 5                        50 and 51.
                                                                                                                                                              . . . . n
 6                                                                                                                                                                  Yes No
            47      Did the organization engage in lobbying activities or have a section 501(h) election in effect during the tax
                    year? If "Yes,"complete Schedule C,Part 11
 7
                                                                                                                                                               47          /
            48      Is the organization a school as described in sectton 170(b)(1)(A){li)? If"Yes." complete Schedule E . . . .                                48          /
                    Did the organization make any transfers to an exempt non-charitable related organization?                                                 49a          /
 8                  If "Yes," was the related organization a section 527 organization?                                                                        49b          /
            50 Complete this table for the organization's five highest compensated employees(other than officers, directors, trustees, and key
 9                                                                                                                            kQ Health benefits,
                                                                            (N Average               (e)Reportabie
                       (e4 Name and title of each amployeo                 hours per vveek            orunpensation
                                                                                                                          oontrQnitions to empioyee         Estimated amount of
                                                                         devoted to position                              benefit jdans,and deferred       other compensation
                                                                                                (i=brmsW<2n099-MiSC)
10                                                                                                                             compensation
           Not Apolicable

11


12


13


14

            51
15

                      (a)Name and business address of each Inr^iendem GontractcM'                        (b)Type of service                        (c)Compensation
16
           Not Apolicable

17

18

19

20

            52     Did the organization complete Schedule A? Note: All section 501(c)(3) organizations must attach a
21                 completed ^heduie A                                                                                                                 ►[7|          □ No
           UraterpenaHiea^periuni.lctociarethatiruvaQxamlnddthtsreturn, IrwiuciingaocompanytngGchadutes end statements, and to the best <rffnyluTOwtedge end belief, ft is
           true, correct, and cornplete. Oectaration ot preparer (ottrar than officet) ie based on all Informalion of wt^ch praparsr has any knowledge.
22
                                                                                                                                 I       1
                               Slgnatunaofoffloer
23         Here               Robert PavicI Steele. President
                              Type or print nams and title

24                         Print/Type prepareris name                   Preparer's signature                          Date                                  FTIN
           Paid                                                                                                                            ChedcD if
           Preparer        Not AoDlicable                                                                                                  seff-emptoyed

25         Use Only        Finn's name    ►                                                                                          Firm's BN ►
                           Firm's address ►                                                                                          Phone no.
           May me ihs discuss this return with the preparer shown above? See instructions                      . .
26                                                                                                                                                      Form 990-EZ (2017)

27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 5
     Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 6 of 10 PageID# 1069



 1


 2
                                                                                                                                                           CMS No. 15458047
           SCHEDULEA                                      Public Charity Status and Public Support
 3
           (F«m 090or990.EQ
                                           Complete if a»organliatioobat«citoS(»(dp)«BaidialionoraseclioB4947(aM1)nwe»ai»ldMiifdito trust                    1©17
                                                                         ► Attach to Form 990 or Fomi 990-EZ.
4           Department of the Treasury
            Memal Rsveni» Service                         PGo Id wwwJis.goif/Fonrt990for instniciians and the latest bifbrmation.
            Name of the organization
 5          Earth Inteliiaence Network                                                                                                                 208286516
              Parl 11 Reason for Public Charity Status (All organizations must complete this part.) See instructions.
6           The organization is not a private foundation because It is: (For lines 1 through 12, check only one box.)
                 □ A church, convention of churches, or association of churches described in section 170(b)(1)(A)(i).
               2 Da school descritied In section 170Cb)(1)(A)(ii). (Attach Schedule E (Form 990 or 99D-EZ).)                                                           i
 7             3 Da hospital or a cooperative hospital service organization described in section 170(b)(1)(A)(tii).
               4 DA medical research organization operated in conjunction with a hospital described in section 170(b)(1)(A)p). Enter the
                         hospital's name, city, and state:
 8
               5 □ An organization operated for the benefit of a Allege or university owned or or»iitod~byli^6^^^                                            unit described in
                         section 170(b)(1)W(iv)* (Complete Part II.)
9              6 Da federal, state, or local govemment or governmental unit described In section 170(b)(1)(A)(v).
               7 □ An organization that normally receives a substantial part of its support from a governmental unit or from the general public
                         described in section 170(bK11W(vi). (Complete Part 11.)
10
               8 Da community trust descritred in section 170(bH1)(/^(vO- (Complete Part 11.)
               9 G An agricultural research organization descnt>ed in section 170{b)(1)(^p) operated in conjunction with a land-grant college
11                       or university or a non-land-grant college of agriculture (see instructions). Enter the name, c'rty, and state of the college or
                         university:
             10 0 An organizitloh that normally receives: (1) more than 33^09^ of its support from contributions, membership fees, and gro^
12                       receipts from activities relate to its exempt functions—subject to certain exceptions, and (2) no more tfran 33^/3% of its
                         support from gross investment income and unrelated business taxable income (less section oil tax) from businesses
                         acquired by the organization after June 30,1975. See section 509(a)f2). (Complete Part III.)
13           11 □ An organization organized and operated exclusively to test for public safety. See section 509(aK4).
             12 G An organization organized and operated exclusively for the benefit of, to perfbnn the functions of, or to carry out the purposes
                         of one or more publicly supported oiganizations described in section d09(a)(1) or section 509(a)(2). See section 509(a)(3).
14
                         Check the box In lines 12a through 12d that descnbes the type of supporting organization and complete lines 12e, 12f, and 12g.
                  a      □ Type I. A supporting organization operated, supervised, or controlled by its supported organization(s), typically by giving
15                           the supported organization(s) the power to regularly appoint or elect a majority of the directors or trustees of the
                             supporting organization. You must complete Part IV, Sections A and B,

16
                  b     □ type II. A supporting organization supervised or controlled in connection with its supported organlzation(s), by having
                             control or management of the supporting organization vested tn the same persons that control or manage ^e supported
                             organizatton(s). You must complete Part IV, Sections A and C.
17                c     □ Type III functionally integrated. A supporting organization operated in connection with, and functionally integrated with,
                             its supported organlzation(s) (see instructions). You must complete Part IV, Sections A, D, and E.

18
                  d     □ Type III non-fiinctionaily integrated. A supporting organization operated in connection with its supported organization(s)
                             that is not functionally integrated. The organization gerterally must satisfy a distribution requirement and an attentiveness
                             requirement (see instructions). You must complete Part IV, Sections A and D, and Part V.
19                e     G Check this box if the organization received a written determination from the IRS that rt is a Type 1, Type II, Type 111
                          functionally integrated, or Type III non-functlonally integrated supporting organization.
                  f Enter the number of supported organizations                                                                                                    (              |
20
                  9
                      6) Name of supported organization              60 BN        P) Type of organtzatton     6419 the oigenizabon 60 Amount of monetary       hf) Amount of
                                                                                  (dascribad on ilnes 1-10   listed m your gcvemmg     support (see          other support (see
21                                                                                above (see Irobuctions))        document?            tnstniclions)            instructions)

                                                                                                               Yes        No
22
            (A)
                  Not aoDlicabte
23          (B)

24          (C)

            (D)
25
            (E)
26          Total
            For Papenwoik Reduction Act Notice, eee the Instructions for Fdmi 990or 990-EZ.                        CotNa11285F            Schodiile A (Form 990 or 990-E2) 2017
27


28




      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 6
     Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 7 of 10 PageID# 1070



 1


 2

                   AtFimn 990 or990^2017                                                                                                             Pa9e2
 3                       Support Schedule for Organizations Described in Secb'ons 170(b)(1)(A)riv)and 170(b)(1)(A)(vi)
                        (Complete only if you checked the box on line 5,7, or8 of Part I or if the organization fail^ to qu^ify under
 4
                                                                                                                                                ✓
           Calendar year(or fiscal year beglnnii^ In) P-          (a)2013       (b)2014           {C)2015      (d)2016        (e)2017       /W Total
 5           1    Gifts, grants, contributions, and
                  membership fees received. (Do not                                                                                   /
 6                include any "unusual grants.") . . .                 5.507            78.413        25.553       13.087         191.260           313.820
             2    Tax      revenues       levied    for     the
                  organization's benefit and either paid                                                                      /
 7                to or expended on its behalf . . .
             3    The value of services or facilities
 8                furnished by a governmental unit to the                                                          /
                  organization without charge . . . .
             4    Total. Add lines 1 through 3. . . ,                  5.507            78.413        25.553       13.087         191.260           313.820
 9
             5    The portion of total contributions by
                  each      person       (other     than     a
10                governmental          unit   or     publicly
                  supported organization) included on
                                                                                                        /
                  line 1 that exceeds 2% of the amount
11                shown on line 11. column (f). . . .
             6    Public support Subtract line 5from line 4                                                                                         313.820
12         Section B.Total Support
           Calendar year(or fiscal year beginning in) ►           (a) 2013      (b)2014          /(c) 2016     (Cl)2016       (0)2017          (6 Total
             7    Amounts from line 4                                  5.507            78.413        25.553       13.087         191.260           313.820
13           8    Gross income from interest, dividends,
                  payments received on securities loans,
14                rents,   royalties,    and   income      from
                                                                                        if
                  similar sources
             9    Net income from unrelated business
15                activities, whether or not the business
                  is regularly carried on                                           !

16          10    Other income. Do not include gain or
                  loss from the sale of capital insets
                  (Explain in Part VI.)                                       }
17          11    Total support Add lines 7 through 10                      /                                                                       313.820
            12    Gross receipts from related activities, etc. (see instructions)
18          13    First five years. If the Form 990 is for the organization's first, second, third, fourth, or fifth tax y^r as a section S01(c^
                  organization, check this box and stop here                                                                                  ^ q
           Section 0. Computation of Public Support Percentage
19          14   Public support percentage for 2017 (line 6, column (f) divided by line 11, column (t)) . . ,    14                100%
            15   Public support percentage from 2016 Schedule A. Part II, line 14                                15                100 %
            16a 33Wo support test-2017. If the organization did not check the box on line 13, and line 14 is 33^/3% or more, check this
20
                  box and stop here. The organization qualifies as a publicly supported organization                                                 ^0
                  33Wo support test~2016. If the organization did not check a box on line 13 or 16a, and line 15 is 33^/3% or more, check
21                this box and stop here. The organization qualifies as a publicly supported organization
                                                                                                                                                          □
            17a   10%-facts-and-circumstances test-2017. If the organization did not check a box on line 13,16a, or 16b, and line 14 Is
22                10% or more, and if the organization meets the "facts-and-circumstances" test, check this box and stop here. Explain in
                  Part VI how the organization meets the "facts-and-circumstances" test. The organization qualifies as a publicly supported
                  organization
23                                                                                                                                                        □
                  10%-facts-and-clrcumstances test~2016. If the organization did not check a box on line 13,16a, 16b, or 17a, and line
                  15 is 10% or more, and if the organization meets the Tacts-and-clrcumstances" test, check this box and stop here.
24                Explain In Part VI how the organization meets the "facts-and-circumstances" test. The organization qualifies as a publicly
                  supported organization                                                                                                            ► □
           18     Private foundation. If the organization did not check a box on line 13.16a. 16b, 17a, or 17b, check this box and see
25                instructions                                                                                                                      ► □
                                                                                                                       Sehodule A (Form 090 or 990-E2) 2017
26


27

28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 7
Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 8 of 10 PageID# 1071




       Sch9dateA(Fomi990of990-EZ)2017
                                                                                                                                                                                               Paged
       EBBDl Support Schedule for Organizations Described in Section 509(a)(2)
                       (Completo only if you checkod the box on line 10 of Part I or if the organisation failed to qualify under Part II.

       Calendar year(or fiscal year beginning in)                          (a)2013                 (b)2014                   (C)2015                  (d)2016           (e)2017          (i) Total
         1 GIfIs, grants,oontritJutiQns,and meffibershtp fees
             reodved.9)0 notinclude any"unusud grants.")                             5.507                 28.413                    25.553                   13.087        113.760          186.320
         2      Gross receipts from admissions, merchandise
                sold or services performed, or fsuxlities
                furnished in any activity that is related to the
                organization's tax-exempt purpose . . .                                    0                         0                        0                    0               0                     0
         3      Gross receipts from actidties that are not an
                 unrelated trade or business under sectmn 513
                                                                                           0                         0                        0                   0                0                     0
         4      Tax        revenues     levied     for           the
                 organization's benefit and either paid to
                 or expended on its behalf . . . .                                         0                         0                        0                   0                0                     0
         5      The value of services or facilities
                furnished by a govemmental unit to the
           organization without charge. . . .                                              0                         0                        0                   0                0                    0
        6 Total. Add lines 1 through 5. . . .                                        5.507                 28.413                    25.553                   13.087        113.760          186.320
        7a Amounts Included on lines 1, 2, and 3
                received from disqualified persons                                         0                         0                    0                       0                0                    0
            b Amounts included on lines 2 and 3
                received from other than dtsqualitied
                persons that exceed the greater of $5,000
                or 1% of the amounton line 13forthe year                                   0                         0                    0                       0               0                     0
            0 Add lines 7a and 7b                                                          0                         0                    0                       0               0                     0
        8       Public support (Subtract line 7c from
                Knee.)
                                                                                                                                                                                             186.820


      Calendar year(or fiscal year beginning in) ►                         (a) 2013                (b)2014                   (C)2015                  (d)2016           (e)2017          (fi Total
        9       Amounts from line 6                                                  5.507                 28.413                    25.553                   13.087        113.760          186.320
       10a Gross Income from interest, dhrid^xls,
                payments received on securities ioans, rents,
                royalties, and incrxne fnxn similar sources .                              0                         0                    0                       0                0                    0
            b Unrelated txjsiness taxable income (less
                section 511 taxes) from businesses
                acquired after June 30,1976 .        .       .   .                         0                         0                    0                       0               0                     0
            c   Add lines 10a and 10b                                                      0                         0                    0                       0                0                    0
       11       Net income from unrelated business
                activities not included In line 10b, whether
                or not the business is negulaily cam'ed on                                 0                         0                    0                       0               0                  0
       12       Other income. Do not include gain or
                toss from the sale of capital assets
                (Explain in Part VI.)                                                      0                         0                    0                       0               0                  0
       13       Total support (Add lines 9, 10c. 11.
                and 12.)
                                                                                     5.507                 28.413
       14       Rrst five years. If the Form 990 Is for the organization's first, second, third, 25.553
                                                                                                  fourth, or fifth13.087
                                                                                                                   tax year as a113.760
                                                                                                                                  section 501(c)(3)
                                                                                                                                               186.320

                              l|       IIIIO MWA OiiU SRWp llQf 89          ♦    •     •       •   •   •    •    •       •   •   •    ♦   »       •   *   »

      Section C. Computabon of Public Support Percentage
       15 Public support percentage for 2017 (line 8, column (f) divided by line 13. column (f)) .                                                                     15                    100 %
       16       Public support percentaae from 2016 Schedule A. Part 111. line 15                                                                                      16                    100 %
      Section D. Computafion of Investment income Percentage
       17       Investment income percentage for 2017 (line 10c, column (6 divided by line 13, column (f))                                                             17                           %
       18       Investment income percentage from 2016 Schedule A, Part ill, line 17                                                                                   18                            %
                                   X                                   ,                                                                   .  .  .   .
                   ^                                     ^                      viw                             WA Mil IIIII7 !•*# CUtU liilM IM 19 IllwftJ Iflon OO                    CulO Utlo

                17 IS not more than 33^/3%, check this box and slop here. The organization qualifies as a pul>licly supported organization      ► (7|
                         support tests-2016. If the organization did not check a box on line 14 or line 19a, and line 16 is more than 33^/3%, and
                lirw 18 is not more frian 33^13%, check this box and stop here. The organization qualities as a publicly suppcxted organization ► Q
       20       Private foundation. If the organization did not check a box on line 14.19a. or 19b. check this box and see instaictlons ► □
                                                                                                                                                                Scheduld A (Fbrni 890 or 990-EZ) 2017




DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 8
Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 9 of 10 PageID# 1072




       SCHB)ULEO                                 Supplemental information to Form 990 or 990-EZ                                             OMBNo.154S>0047
       (Fiprm990or990-EZ)                        Coiiiptete to provide bifonnation for responsesto specific cpiesttons on
                                                      Fonn 990cv 99(HEZ or to provifto any addrtkmal fnfofRiation.                              ^©17
       Oepaitmentof the Treasury                                    ► Attach to Form 990or 990-EZ.                                          Open to Public
       tntarnal Revenue Sennoe                            ►Go to                       for the latest                                       Inspection
       Name of the organizaton
                                                                                                                       Emptoyer ittoililiualicn minawf
       Earth Intempcnce Itfetwoifc
                                                                                                                                     XX-XXXXXXX

       No rent or utililies are claimed - this non-profit has no empfovces and is run out of a home office in Fairf^ VA. Modest miscellaneous
       comegn^on is drawn when ppssibie on a 1099 basis, and taxes paid online. Donations comprise 90% of revenue (98% has been norml.

                                 are, deposited immediateiy and on an individual basis; online donation channets in 2017 were two: PavPai and
       indiefloGofGenwositY. Robert David Steeie personally balaroes the txsoks every dav against the ontine bankino statement, in the case of the
       fUNRIG elecUpn reform pioject, expenses were posted weekly online and can be viewed at httDs;//wnww.uiyifl,net/buctget.feoort/.


      m.!g«SAbreak:Outyegr,                                                                     Earth InteHicence Network (Em grieviousiv attacked with
      Mb^ejegrsjstenyefanatogjai^                                            focused on destroYino our fund«raising business and our ability to gain
      ^^g!jgQ^.g"Lgg"ggJ]his^                so bad tha| a_fe^aj_jaws.uii had to be filed and can be viewed (both tiie original and the oynjaqe
      gggPjgd cgmgtajnts^gjt htfe^jtf^^                                      Note: Lej^al counsel retained on contingency basis. No legal fees oaid.


      E^J                aJJS^Anwx,^te^SUidjes.TOm^^                                    monographs consistent with the purpose of the organization,
      gQiff.a^Jgewglat.httKi^                                              monograph representing holistic thinking and true cost economics. Over the

                                                 lHggys^g?gygnsjL^^                      2% of the total income going back to 2007.


                                           jftnggmyor^A^                    CreateSpace pubiications published by Earth Intelligence Netwrork EIN).


      PART I Line IMgrants^^Grgnte of ^,153 were exgerimetBat in nature and comprised less than 3% of total expenses.


                                    joteHed,$4|^2^r^jjwere^vgf^          alternative media channels and one minority advocacy group; Vtcturas Ubeitas
      i<?x6gO}iBusin^s^eChaj^^                                                       BodyUnouaoettlSOl: Zero                (sipp);andReddit


      gS!Mr-gro|gg.6ranls ttrta                                  $250 to the Collective tmellloence Institute and >150 to The Mind Unleashed.



                                                                                                  iilia & Empire; and three foreign donations in the

      amounls of $10t to an author in Uie UK, tlOO lo Realitv Calls tn the UK. and ISO ip The Guardian newspaper in the UK.
      Forl>BpeiwofkltoductlonActNolleo,8«e«ioln8«nie«)fi8torFbim990or«9(>.E2.                           OatNo.SlOS6K     Seln<lulaO(Famig90or8W^|Ul7l




DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 9
Case 3:17-cv-00601-MHL Document 78-14 Filed 03/08/19 Page 10 of 10 PageID# 1073




        S(^ute d][^=dmi 990 or990-E23(2017)
                                                                                                                                                       Page 2
        Nqfne of the organcBbon
                                                                                                                      Employer kfentffioation mimber
        feaith tnteHiqence Wetwpifc
                                                                                                                  I               20-8286S1S
                                                                   wraeM          for me national road lour,saiio lot channes anrf wp.!,.t..th.
       original wrajj^^d $800for f'ct^jgj.ofthewra and rBst<Mgi|on.of oriflinai skin for return of the RV "as received." Normal professional fees

                                                                                Part I Une 13of $26.973. Four photos attached tn                 r^


       PART I Line 16 ^Other Expense)



       At uip hiflhest to>el. mmfeaaeedssdAOiai^^Jiei.other Senriees ffll.3191.Suonlies «8.iai>. Me,te tts.9491.                             IM OTm
       and Parking($955).




       VWMim travel exBgnsesate indud^3usgdRV for five mofBhs 1$30.301); airiines($16^78>.hoiBls and IW camnmoumis f«.24lt.oas » oil
       jnelMSive of 9,0(10 mjteat^ljgtg^^                                                    (82.9721. oround aans.««atien inriudinn

       P1i^8?)i rental vehicles($1,215). lolls(*313),and miscellanaous such as RV iluinpiiio fees ^885).


       WaBaS-ghg^ajdc^tgi^                      releases t$4.na.adverHeinr.            py insurance It».5g0t. RV sterane between.rin.
      to have a r
                                                                                        |_vartous tiademaifc, licensing, and other fees tt1^24i).


      waagsu^iesarejndiited                                                                                                  MuinmenrimV.H.nn.
      satrdralone AC and healer ffa,M3^WWRjG.eolo5h«te^^ wear and presentation aleno route($1.0171.office suimlles rasiT^,
      and instruction supplies for installation of stand«aione AC in home office(ttaS).


      jj^afeitasmet expeiisM gehalu^^^                                    PfovMino securitv.stoiaoe. pmcessiiia.and in«B,^r.hinty
      jneludjia robust back-upfoT.BwMmaexji^tes and rnuBiple minor websites under devetooinent and nntwhle teli»e«mm.«.i^.ti^
      ata-gSffllBgcfal flrade able to suppcrt up to four laptr^atcommBrieai speeds from one smart rtiane anvwhcre in the world.


      £aa!P■tetelnteatim■A^o^AtfeeitD9vjdSt^^.«d^^              no pensions or emnlPYAient Is at httn:flroliettda«id«tBala e«m


      END.Schedute O fthiee pages including attachment)



                                                                                                                 Schoduto O (Fbrm 990 or d90>E2) (2017)




DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT N- 10
